DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
The allowance mailed 12/23/2021 mistakenly included claim 19 (which has been cancelled) in the allowed claims.  The only changes to correct the allowance is to reflect claim 19 as cancelled.
Allowable Subject Matter
Claims 17-18 and 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 17 the closest available prior art (US 2020/0142158 A1 to Yao et al) an optical lens stack from a camera module that is for wide angle photography and has five or more lenses (paragraph 339 and Fig. 1-11) where the lens module comprises various characteristics that include a ratio between the image height of the lens module (h) and a total track length (TTL), a field of view (FOV) over 100 degrees, aperture sizes (D) and equivalent focal length (F) (table 3, 6, 9).  It is also known in the camera module art to configure a lens driving apparatus to move at least a portion the lenses of a camera module in the direction of the optical axis.
However, the prior art does not teach or fairly suggest the totality of the claimed requirements of a camera module, comprising: an image sensor; and a lens module comprising at least five lenses disposed in sequence between an object side and an image side of the camera module, the at least five lenses including a first lens closest to 
Claim 27 and 31 are allowable for similar reason as claim 17 above.
Claims 18, 20-26, 28-30 and 32-37 are allowable for at least the reason that they depend from claims 17, 27 or 31 which are allowable as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

January 3, 2022